Unjted States District Court
Northem District of California

U'¢-l>~l)dl\)

\-DOO"--JO\

10
ll
12
13
14

15'

16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CANDICE JEN_E CECILIA BERRETH,

Petitioner,

Case No. 17-07324 EJD (PR)

JUDGMENT

JENKINS, Warden,

Respondent.

 

 

 

 

The instant petition for writ of habeas corpus has been denied on the merits.
Judgment is entered in favor of Respondent. Petitioner shall take nothing by Way of his

petition. The Clerk shall close the file.

IT IS SO})RDE D.
Dated: 5 23 (9 M\

EDWARD J. DAVILA
United States District Judge

Judgment
P:\PRO-SE\EJD‘\HC.17\07324Berreth_iudgmem

 

